



[entergylogoa06.gif]
                                                                                  
1

--------------------------------------------------------------------------------

 R
                                                                                  
Confidential
Exhibit 10(a)103
Date:        March 19, 2015


To:        [Name]


From:
Jennifer Raeder



Subject:
Restricted Share Agreement (“Agreement”) - Under the 2011 Equity Ownership and
Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective
for Grants and Elections On or After May 6, 2011)



I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
the Personnel Committee of the Entergy Corporation Board of Directors
(“Committee”) has agreed to grant you, pursuant to the 2011 Equity Ownership and
Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (the
“Plan”), xxxx Restricted Shares of Entergy Corporation Common Stock (the
“Restricted Shares”), subject to the terms and conditions of this Agreement and
the Plan.


1.         Effective Date of Restricted Shares Grant.  This grant of Restricted
Shares is effective January 29, 2015 (“Grant Date”), and you accept the grant
and agree to all terms and conditions of it, unless you file a written objection
in accordance with Section 10 of the Agreement.


2.         Restricted Period. 
 
(a)        Except as otherwise provided in Subsection 2(b) to the contrary, and
except as provided in Section 13 of the Plan, the following vesting provisions
shall apply during the thirty-six (36)-months immediately following the Grant
Date (the “Restricted Period”):
 
(i)         Restrictions shall lift on one-third (1/3) of the total Restricted
Shares subject to this Agreement on each of the first three (3) anniversaries of
the Grant Date (each such anniversary, a “Vesting Date”), provided you (A)
remain a continuous full-time regular employee of a System Company at System
Management Level 1 through 6 through each such Vesting Date or (B) are or later
become and then remain a continuous part-time regular System Company employee
participating in the Company’s Phased Retirement Program through each such
anniversary date.
 
(ii)        Unless solely attributable to your becoming a participant in the
Company’s Phased Retirement Program, upon your termination of continuous
full-time regular employment to become a part-time employee, or upon your
demotion to a position below System Management Level 1 through 6, you shall
forfeit all Restricted Shares on which restrictions have not already lifted in
accordance with Subsection 2(a)(i) at such time.
 
(iii)       Except as set forth in Section 2(b) below, upon your Retirement or
termination from System Company employment for any reason or no reason
(including with or without

1



--------------------------------------------------------------------------------



Cause), you shall forfeit all Restricted Shares on which restrictions have not
already lifted in accordance with Subsection 2(a)(i) at such time.
 
(b)        Notwithstanding the foregoing provisions of Subsection 2(a) to the
contrary, the following provisions shall govern to the extent applicable: 
 
(i)         If, during the Restricted Period, you die or become Totally Disabled
while actively employed as an eligible System Company employee in accordance
with the requirements set forth in Subsection 2(a)(i)(A) or (B), then any
then-remaining restrictions immediately shall lift on a pro-rated portion of the
then-unvested Restricted Shares that were otherwise scheduled to become vested
on the immediately following Vesting Date (as well as dividends declared on such
pro-rated portion of the Restricted Shares), which pro-rated vested portion
shall be that number of Restricted Shares equal to the product of (A) a
fraction, the numerator of which shall be the number of days between (x) the
later of the Grant Date and the immediately preceding Vesting Date, as
applicable, and (y) the date of your death or the date as of which you are
determined to be Totally Disabled, as applicable, and the denominator of which
shall be 365 days, times (B) that number of Restricted Shares that were
otherwise scheduled to become vested on the immediately succeeding Vesting Date.
 
(ii)          If you are demoted to a position below System Management Level 1
through 6 and you thereafter remain a regular, full-time System Company employee
until the immediately succeeding Vesting Date, then you shall remain eligible to
vest in a pro-rated portion of the unvested Restricted Shares that were
otherwise scheduled to become vested on such immediately succeeding Vesting Date
(as well as dividends declared on such pro-rated portion of the Restricted
Shares), which pro-rated vested portion shall be determined by multiplying (A) a
fraction, the numerator of which shall be the number of days between (x) the
later of the Grant Date and the immediately preceding Vesting Date, as
applicable, and (y) the date of your demotion, and the denominator of which
shall be 365 days, times (B) that number of Restricted Shares that were
otherwise scheduled to become vested on the immediately succeeding Vesting Date.
 
(iii)           If within twenty-four (24) months following the effective date
of a Change in Control, your System Company employment is terminated by a System
Company without Cause or by you for Good Reason (such that you are no longer
employed by any System Company), all restrictions imposed hereunder on the
Restricted Shares shall lift effective as of the date your System Company
employment is terminated;
 
(iv)         Except as provided below for an employee on an extended leave of
absence bridge to Retirement under an approved severance program under the
Entergy System Severance Pay Plan No. 537 or the Entergy System Severance Pay
Plan No. 538, if you are on a leave of absence (whether paid or unpaid) approved
by your System Company employer for reasons other than Total Disability, you
will be treated, solely for purposes of the Plan and this Agreement, as
continuing to satisfy the requirements of Subsection 2(a)(i) while on such
approved leave of absence. If your System Company employment terminates during
such approved leave of absence, the remaining provisions of this Section 2 shall
apply as if you were actively employed by your System Company employer
immediately prior to such termination event. Employees on an extended leave of
absence bridge to Retirement under an approved severance program under the
Entergy System Severance Plan Pay No. 537 or the Entergy System Severance Pay
Plan No. 538, shall not be considered under the Plan or this Agreement as
full-time employees or part-time System Company employees under the Company’s
Phased Retirement Program during the extended leave of absence bridge period,
and their System Company employment shall be considered terminated for purposes
of vesting in Awards under the Plan and this Agreement as of the commencement of
their extended leave of absence bridge period.
3.         Share Issuance.  During the Restricted Period, the Restricted Shares
shall be held in an account with Computershare, as custodian, in book entry form
and with the restrictions noted.  You can track your

2



--------------------------------------------------------------------------------



Restricted Shares account: by contacting Computershare Shareowner Services at 1
(877) ETR-6299, or via the Internet address
https://www-us.computershare.com/EmployeePortal/.
 
4.         Lifting of Restrictions.  Upon the satisfaction of all requirements
for restrictions to lift on all or a portion of the Restricted Shares, the
restrictions on such Restricted Shares shall lapse and such vested shares of
Common Stock (including any dividends on the vested Restricted Shares that were
reinvested in Common Stock) shall be credited by Wells Fargo to a separate book
entry account in your name, and such vested shares shall be free of all
restrictions except any that may be imposed by law.  Upon the crediting of
vested Restricted Shares to a book entry account, participants may treat the
Common Stock in the same manner as all other Common Stock owned by the
participant.  All System Management Level (“ML”) 1-4 Participants are considered
“Restricted Employees” under Entergy’s Insider Trading Policy and, as such, may
trade in Entergy Corporation securities only during an open window period (and
only if not in possession of material, non-public information). Currently,
window periods begin on the second business day after the quarterly earnings
release and run through the last business day of the second month of the current
quarter. In addition, the Insider Trading Policy requires that you pre-clear all
transactions involving Entergy securities with Entergy Corporation’s Office of
the General Counsel. The customer service number for Wells Fargo Shareholder
Services is 1-855-854-1360. 


5.        Common Stock Ownership Guidelines.  If you are an ML 1-4 Participant,
you must maintain the applicable Target Stock Ownership Level in the chart
below, which is expressed as a multiple of your base salary and depends on your
ML.
 
System Management Level
Common Stock
Ownership
Target Levels
ML1
6 times base salary
ML2
3 times base salary
ML3
2 times base salary
ML4
1 times base salary

            
These ownership multiples may be satisfied through any shares of Common Stock
held by the ML 1-4 Participant, including unvested Restricted Shares, shares
held in tax-qualified 401(k) plans, etc.  Until you achieve your multiple of
base salary ownership position, upon restrictions lifting on your Restricted
Shares, you must continue to retain the book entry shares until the earlier of
(a) achieving and maintaining your multiple of base salary ownership threshold,
or (b) your termination of full-time employment within the Entergy System.  Once
you have achieved and maintain your multiple of base salary ownership threshold,
you are no longer bound to hold the Restricted Shares converted to book entry
shares upon restrictions lifting.  However, you are still subject to the trading
restrictions and pre-clearance requirements in transacting in these shares
described in Section 4 of this Agreement.
 
6.       Withholding Taxes.  Your System Company employer shall have the right
to require you to remit to it, or to withhold from other amounts payable to you,
an amount sufficient to satisfy all federal, state and local tax withholding
requirements.  The Company may use the “net shares method” to satisfy any tax
withholding obligation, which means the Company may reduce the number of vested
Restricted Shares otherwise payable to you by the number of vested Restricted
Shares necessary to cover such obligation. Depending upon the state or states in
which you reside or have resided, or perform or have performed services, in the
current, prior and future tax years, you may be subject to state income tax in
one or more states or jurisdictions. You should consult your personal tax
advisor to determine the states or jurisdictions in which you owe income tax
and/or are required to file an individual income tax return, based on your
particular circumstances. The Company shall have no liability to you for your
individual income tax

3



--------------------------------------------------------------------------------



liability, for withholding or failing to withhold taxes, or for remitting or
failing to remit taxes with respect to your income.
 
7.         No Fractional Shares.    Any fractional shares to be distributed
shall be settled in cash and applied to satisfy tax withholding requirements.
The Company will not pay out any fractional shares.
 
8.         Shareholder Rights.  Subject to the terms and conditions set forth
herein and in the Plan, as the Grantee of the Restricted Shares, you shall have
all rights as a Company shareholder, including, but not limited to, voting
rights, the right to receive vested dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock. 
Notwithstanding the preceding sentence, any and all dividends paid with respect
to the Restricted Shares shall be subject to the same restrictions on transfer
and risks of forfeiture as applicable to the underlying Restricted Shares and
shall also be subject to any other provisions or reinvestment requirements
(including, without limitation, the reinvestment of dividends in the form of
Common Stock) as the Committee may, in its discretion, determine.  You shall
have the same rights and privileges, and be subject to the same restrictions,
with respect to any additional or substitute shares received pursuant to Plan
Section 3.2 (Adjustments Upon Changes in Capital Structure).
 
9.         No Code Section 83(b) Election. This Award of Restricted Shares is
conditioned upon you refraining from making an election with respect to the
Award under Section 83(b) of the Code.
 
10.       Objection to Restricted Shares Grant.  If for any reason you do not
wish to receive this Restricted Shares grant and/or do not agree to its terms
and conditions, you must file a written objection with HR Employee Services on
or before April 15, 2015.  If you do not file a written objection with HR
Employee Services by such date, you shall be deemed to have accepted this
Restricted Shares grant, effective as of the Grant Date, subject to all of the
terms and conditions set forth in this Agreement.
 
11.        Restricted Shares Nontransferable.  None of the Restricted Shares
shall be sold, exchanged, pledged, transferred, assigned, or otherwise
encumbered, hypothecated or disposed of by you (or your designated beneficiary)
other than by (a) will or laws of descent and distribution or (b) a qualified
domestic relations order (as defined by the Code).
 
12.      Entergy Policies.
 
(a)  Hedging Policy.  Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010 and as in effect on the date hereof, officers, directors and
employees are prohibited from entering into hedging or monetization transactions
involving Common Stock so they continue to own Common Stock with the full risks
and rewards of ownership, thereby ensuring continued alignment of their
objectives with the Company’s other shareholders.  Participation in any hedging
transaction with respect to Common Stock (including Restricted Shares) is
prohibited.


(b)  Recoupment Policy; Payment in Error.  Pursuant to the Entergy Corporation
Policy Relating to Recoupment of Certain Compensation, as adopted by the
Company’s Board of Directors at its meeting held on December 3, 2010 and as in
effect on the date hereof, the Company is allowed to seek reimbursement of
certain incentive compensation (including Restricted Shares) from “executive
officers” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended, if the Company is required to restate its financial statements due to
material noncompliance with any financial reporting requirement under the
federal securities laws (other than corrections resulting from changes to
accounting standards) or if there is a material miscalculation of a performance
measure relative to incentive compensation, regardless of the requirement to
restate the financial statements; or if the Board of Directors determines that
an executive officer engaged in fraud resulting in either a restatement of the
Company’s financial statements or a material

4



--------------------------------------------------------------------------------



miscalculation of a performance measure relative to incentive compensation
whether or not the financial statements were restated.  To the maximum extent
permitted by applicable law, in the event that a payment is made to you (whether
in cash, stock or other property) in error that exceeds the amount to which you
are entitled pursuant to the terms of this Agreement or the Plan (such excess
amount, an “Excess Payment”), you will repay to the Company, and the Company
shall have the right to recoup from you such Excess Payment by notifying you in
writing of the nature and amount of such Excess Payment together with (i) demand
for direct repayment to the Company by you in the amount of such Excess Payment
or (ii) reduction of any amount(s) owed to you by the Company or any other
System Company by the amount of the Excess Payment.
 
13.        Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to its principles
of conflict of laws.
 
14.        Incorporation of Plan.  The Plan is hereby incorporated by reference
and made a part hereof, and the Restricted Shares and this Agreement shall be
subject to all terms and conditions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time.  Any capitalized term which is not defined
in this Agreement shall have the meaning set forth in the Plan. If any terms of
this Agreement are inconsistent with the terms of the Plan, the terms of the
Plan shall govern unless the Plan allows for such modification of the Plan’s
term by this Agreement.
 
15.        Amendments.  This Agreement may be amended or modified at any time
only by an instrument in writing signed by the parties hereto.  The Plan may be
amended, modified or terminated only in accordance with its terms.
 
17.        Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Restricted Shares, this Agreement nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that you have a right to continue as an
employee of any System Company for any period of time or at any specific rate of
compensation.
 
18.        Authority of the Committee.  The Committee shall have full authority
to interpret and construe the terms of the Plan and this Agreement.  The
determination of the Committee as to any such matter of interpretation or
construc-tion shall be final, binding and conclusive.






/s/ Jennifer Raeder



5

